--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5

 

FIRST AMENDMENT TO Support SERVICES AGREEMENT

 

This First Amendment to Support Services Agreement (the “First Amendment”) is
entered into as of October 1, 2012, and amends that certain Support Services
Agreement dated August 10, 2012 (the “Agreement”) by and between OCWEN Mortgage
Servicing, Inc., a United States Virgin Islands corporation (together with its
parent and subsidiaries “Ocwen”) and ALTISOURCE SOLUTIONS S.À R.L., a limited
liability company organized under the laws of the Grand Duchy of Luxembourg
(together with its parent and subsidiaries “Altisource”).

 

Recitals

 

WHEREAS, pursuant to the Agreement, Ocwen was to provide certain services to
Altisource and Altisource was to provide certain services to Ocwen; and

 

WHEREAS, Ocwen and Altisource now desire to amend Schedule I and Schedule II to
the Support Services Agreement, as set forth below.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.          Amendment to Schedule I to the Support Services Agreement. Schedule
I to the Support Services Agreement is hereby deleted in its entirety and
replaced with the version of Schedule I attached to this First Amendment and
incorporated herein by this reference.

 

2.          Amendment to Schedule II to the Support Services Agreement. Schedule
II to the Support Services Agreement is hereby deleted in its entirety and
replaced with the version of Schedule II attached to this First Amendment and
incorporated herein by this reference.

 

3.          Counterparts. This First Amendment may be signed in counterparts
with the same effect as if both parties had signed one and the same document.

 

4.          Agreement in Full Force and Effect as Amended. The terms and
conditions of this First Amendment shall prevail over any conflicting terms and
conditions in the Agreement. Capitalized terms that are used in this First
Amendment not otherwise defined herein shall have the meanings ascribed to them
in the Agreement. Except as specifically amended or waived hereby, all of the
terms and conditions of the Agreement shall remain in full force and effect. All
references to the Agreement in any other document or instrument shall be deemed
to mean the Agreement as amended by this First Amendment. The parties hereto
agree to be bound by the terms and obligations of the Agreement, as amended by
this First Amendment, as though the terms and obligations of the Agreement were
set forth herein.

 

Page 1 of 2

 

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
as of the date first written above by their duly authorized representatives.

 

  OCWEN MORTGAGE SERVICING, INC.         By /s/ John V. Britti     Name: John V.
Britti     Title: Executive Vice President, Chief Financial
Officer, Treasurer         ALTISOURCE SOLUTIONS S.À R.L.         By /s/ William
B. Shepro     Name: William B. Shepro     Title: Manager

 

Page 2 of 2

 

 

SCHEDULE I

 

OCWEN-PROVIDED SERVICES

 

Services Provided Service Period Service Fee FINANCE AND ACCOUNTING the Term
Fully Allocated Cost Services Provided:     · Corporate Accounting     ·
Accounts Payables     · Accounts Receivables     · Corporate Secretary Support  
  · Financial Reporting     · Payroll Services     · Tax     · Treasury HUMAN
RESOURCES the Term Fully Allocated Cost Services Provided:     · Benefits
Administration     · Employee and Contractor On-boarding     · Employee
Engagement     · HR Administration     · HR Strategy and Consulting     · HRIS
Administration and Reporting     · Performance Management Platforms     ·
Personnel Files     · Recruiting     · Salary Administration     · Training and
Compliance Support    

 

Schedule I to the Support Services Agreement (as amended by the “First Amendment
to Support Services Agreement” dated as of October 1, 2012).

 

Replaces original Schedule I to “Support Services Agreement” dated August 10,
2012.

 



Page 1 of 2 of Schedule I

 

 

Services Provided Service Period Service Fee       LAW the Term Fully Allocated
Cost Services Provided:     · Contract Review Services     · Corporate
Governance Services     · Intellectual Property Maintenance Services     ·
Litigation Management     · Regulatory Compliance Services RISK MANAGEMENT the
Term Fully Allocated Cost Services Provided:     · Internal Audit     · SOX
Compliance and SAS 70     · Business continuity and SAS 70     · Six Sigma OTHER
OPERATIONS SUPPORT the Term Fully Allocated Cost Services Provided:     ·
Capital Markets     · Modeling     · Quantitative Analytics     · General
Business Consulting     · Business Development

 

Schedule I to the Support Services Agreement (as amended by the “First Amendment
to Support Services Agreement” dated as of October 1, 2012).

 

Replaces original Schedule I to “Support Services Agreement” dated August 10,
2012.

 



Page 2 of 2 of Schedule I

 

 

SCHEDULE II

 

ALTISOURCE-PROVIDED SERVICES

 

Services Provided Service Period Service Fee CONSUMER PSYCHOLOGY the Term Fully
Allocated Cost Services Provided:     · Scripting Support     · Staffing Models
    · Training Development     · User and Task Analysis     CORPORATE SERVICES
the Term Fully Allocated Cost Services Provided:    

· Facilities Management     · Mailroom Support     · Physical Security     ·
Travel Services    

FINANCE AND ACCOUNTING the Term Fully Allocated Cost Services Provided:     ·
Accounting Services and Reporting     · Accounts Payables     · Accounts
Receivables     · Corporate Secretary Support     · Financial Reporting     ·
Payroll Services     · Tax     · Treasury    

 

Schedule II to the Support Services Agreement (as amended by the “First
Amendment to Support Services Agreement” dated as of October 1, 2012).

 

Replaces original Schedule II to “Support Services Agreement” dated August 10,
2012.

 

Page 1 of 3 of Schedule II

 

 

Services Provided Service Period Service Fee HUMAN RESOURCES the Term Fully
Allocated Cost Services Provided:     · Benefits Administration     · Employee
and Contractor On-boarding     · Employee Engagement     · HR Administration    
· HR Strategy and Consulting     · HRIS Administration and Reporting     ·
Performance Management Platforms     · Personnel Files     · Recruiting     ·
Salary Administration     · Training and Compliance Support     RISK MANAGEMENT
the Term Fully Allocated Cost Services Provided:    

· Internal Audit     · SOX Compliance and SAS 70     · Business continuity and
SAS 70     · Six Sigma    

 

Schedule II to the Support Services Agreement (as amended by the “First
Amendment to Support Services Agreement” dated as of October 1, 2012).

 

Replaces original Schedule II to “Support Services Agreement” dated August 10,
2012.

 



Page 2 of 3 of Schedule II

 

 

Services Provided Service Period Service Fee OTHER OPERATIONS SUPPORT the Term
Fully Allocated Cost Services Provided:     · Capital Markets     · Modeling    
· Quantitative Analytics     · General Business Consulting     · Business
Development    

 

Schedule II to the Support Services Agreement (as amended by the “First
Amendment to Support Services Agreement” dated as of October 1, 2012).

 

Replaces original Schedule II to “Support Services Agreement” dated August 10,
2012.

 



Page 3 of 3 of Schedule II

 

 